Chambers, J.
¶30 (dissenting) — I agree with the employment security commissioner and the trial judge. If the employer effectively takes the final step by accepting an employee’s application to participate in a voluntary force reduction, the employee has not left employment “voluntarily” and “without good cause.” Based upon the plain language of WAC 192-150-100, such employees are eligible for unemployment benefits. Cf. Spain v. Employment Sec. Dep’t, 164 Wn.2d 252, 185 P.3d 1188 (2008). I disagree with the majority’s conclusion that the employer does not take the final step, and thus the employee is not eligible for benefits, if the employee retains the right to rescind the offer to participate in a force reduction program. The majority’s approach is inconsistent not only with the letter of the regulation, but also its spirit. I respectfully dissent.
¶31 I fear the majority is ignoring the widely accepted realities of large company layoffs. The agreement to participate in a voluntary reduction in force program is not, *923meaningfully, a voluntary decision to leave a job without good cause. Our administrative rules recognize this. An employee is placed between the proverbial rock and a hard spot when her employer announces that the company is going to lay off a substantial number of employees and the employee is one of those at risk. She can close her eyes, hold her breath, and hope that she is not one of the employees fired. But if she is one of the unfortunate ones laid off, she risks losing the income stream necessary to pay her bills. Alternatively, she can choose to participate in a force reduction program. Reduction in force programs can be a comparatively humane and sensible way to mitigate some of the worst pain and uncertainty of a layoff. But rarely are either of these choices, the rock or the hard spot, nearly as desirous as continued employment with a company for whom the employee has established a work history and gained some seniority.
¶32 When and whether an employee has left “voluntarily” when facing an involuntary layoff has long divided Washington courts. Compare Nielsen v. Employment Sec. Dep’t, 93 Wn. App. 21, 37, 966 P.2d 399 (1998), with Broschart v. Employment Sec. Dep’t, 123 Wn. App. 257, 95 P.3d 356 (2004). While all these programs are, in a formal sense, voluntary, as the Court of Appeals rightly noted once, “To characterize these terminations as ‘voluntary’ in this context is semantic sleight-of-hand that is irreconcilable with our charge to narrowly confine disqualifying exceptions.” Nielsen, 93 Wn. App. at 37. The rules must be read with this wise injunction in mind.
¶33 In this case, I simply agree with the employment security commissioner and the trial judge that the employees before us are entitled to benefits. The reality is that however “voluntary” a resignation may appear on paper, our State recognizes that sometimes substance must trump form. Thus, under our rules:
You will not be considered to have been separated from employment for a disqualifying reason when:
*924(a) Your employer takes the first action in the separation process by announcing in writing to its employees that:
(i) The employer plans to reduce its work force through a layoff or reduction in force, and
(ii) That employees can offer to be among those included in the layoff or reduction in force;
(b) You offer to be one of the employees included in the layoff or reduction in force; and
(c) Your employer takes the final action in the separation process by accepting your offer to be one of the employees included in the layoff or reduction in force, thereby ending your employment relationship.
WAC 192-150-100(1). I part company from my colleagues only at step three: whether Verizon took the final action. In my view, it did. It took the final action by accepting the offer to resign. It undermines the regulation to hold that the employer did not take the final action if employees could (but did not) rescind their offers. I do not think the court should change established policy by reading into the regulation such an exception.
¶34 I see no reason why we should import into this plain rule a requirement that the employer has taken the final action only if the employer has the power to reject a resignation. I believe the plain language here is plain enough. Verizon took the final action by accepting the resignations. These employees are eligible.
¶35 I respectfully dissent.
Madsen, J., concurs with Chambers, J.